Name: Commission Regulation (EEC) No 2058/77 of 16 September 1977 laying down detailed rules for the application of Regulation (EEC) No 1621/77 on the transfer to the Italian intervention agency of skimmed-milk powder held by the intervention agencies of other Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 239/ 16 Official Journal of the European Communities 17 . 9 . 77 COMMISSION REGULATION (EEC) No 2058/77 of 16 September 1977 laying down detailed rules for the application of Regulation (EEC) No 1621 /77 on the transfer to the Italian intervention agency of skimmed-milk powder held by the intervention agencies of other Member States quantities available of the product in question ; whereas such information and that concerning the geographical location of the places of storage in Italy should be notified to the Commission , so as to enable it to determine the financial consequences of this transfer ; Whereas , in order to ascertain the most economical means of carrying out the operation , the transport of the skimmed-milk powder to Italy should be put up for tender ; Whereas , in view of the specific objectives of the transfer of the skimmed-milk powder, it is necessary to remove its sale from the scope of Commission Regulation (EEC) 2054/76 of 19 August 1976 on the sale for export to non-member countries of skimmed ­ milk powder held by intervention agencies and intended for use as feed ( 7), as last amended by Regula ­ tion (EEC) No 1 724/77 ( 8); whereas , for the same reasons, it is advisable to lay down special conditions for the application of Commission Regulation (EEC) No 2213/76 of 10 September 1976 on the sale of skimmed-milk powder from public storage (9 ), as amended by Regulation (EEC) No 920/77 ( 10 ) ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 559 /76 (2 ), and in particular Articles 7 (5), 10 (3) and 28 thereof, Having regard to Council Regulation (EEC) No 1621 /77 of 18 July 1977 on the transfer of skimmed ­ milk powder to the Italian intervention agency by the intervention agencies of other Member States (3 ), and in particular Article 1 (2) thereof, Whereas , pursuant to Regulation (EEC) No 1621 /77, 20 000 tonnes of skimmed-milk powder held by the intervention agencies of other Member States have been made available to the Italian intervention agency ; whereas detailed rules for the implementation of this measure should be laid down ; Whereas the intervention agencies responsible for making available the skimmed-milk powder in ques ­ tion should be designated according to the supplies available to them ; whereas the French intervention agency holds stock which fulfils the age requirements for its sale by the Italian intervention agency under Commission Regulation ( EEC) No 368 /77 of 23 February 1977 on the sale by tender of skimmed-milk powder for use in feed for pigs and poultry (4 ), as last amended by Commission Regulation ( EEC) No 1 825/77 ( 5 ), and under Commission Regulation (EEC) No 443/77 of 2 March 1977 on the sale at a fixed price of skimmed-milk powder for use in feed for pigs and poultry and amending Regulations (EEC) No 1687/76 and (EEC) No 368 /77 ( b ) ; Whereas the Italian intervention agency should rapidly be informed of the geographical location and Whereas, in accordance with the second indent of Article 2 of Council Regulation (EEC) No 1055/77 of 17 May 1977 on the storage and movements of products bought in by an intervention agency ("), no monetary compensatory amounts should be applied to this transfer ; whereas , as regards the detailed rules governing the transfer, Articles 2 and 4 of Commis ­ sion Regulation (EEC) No 1722/77 of 28 July 1977 laying down common detailed rules for the applica ­ tion of Regulation (EEC) No 1055/77 on the storage and movement of products bought in by an interven ­ tion agency ( ,2 ) apply ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk products, &gt;) OJ No L 1 48 , 28 . 6 . 1968 , p . 13 . : ) OJ No L 67, 15 . 3 . 1976 , p . 9 . ') OJ No L 181 , 21 . 7 . 1977 , p . 6 . 4 ) OJ No L 52 , 24 . 2 . 1977 , p . 19 . 5 ) OJ No L 203 , 9 . 8 . 1977 , p . 20 . b ) OJ No L 58 , 3 . 3 . 1977 , p . 16 . ( 7 ) OJ No L 228 , 20 . 8 . 1976 , p . 17 . ( s ) OJ No L 189 , 29 . 7 . 1977 , p . 41 . H OJ No L 249 , 11.9 . 1976 , p . 6 . ( 10 ) OJ No L 108 , 29 . 4 . 1977 , p . 75 . (") OJ No L 128 , 24 . 5 . 1977 , p . 1 . ('") O J No L 189 , 29 . 7 . 1977 , p . 36 . 17. 9 . 77 Official Journal of the European Communities No L 239/ 17 HAS ADOPTED THIS REGULATION : Article 1 1 . In accordance with Regulation (EEC) No 1621 /77 the intervention agencies set out below shall make available to the Italian intervention agency the following quantities of skimmed-milk powder bought-in in accordance with Article 7 ( 1 ) of Regula ­ tion (EEC) No 804/68 : (a) French intervention agency : 10 000 tonnes taken into storage before 1 January 1976 ; (b) Luxembourg intervention agency : 10 000 tonnes . 2 . The intervention agencies referred to in para ­ graph 1 shall arrange for the quantities in question to be made available on 1 October 1977 . They shall choose as few as possible places of storage, preferably from among those depots nearest to the country of destination . Within 12 days following the entry into force of this Regulation , they shall communicate to the Italian intervention agency and to the Commission a list of the places of storage . 3 . Within 12 days following the entry into force of this Regulation the Italian intervention agency shall communicate to the other intervention agencies concerned and to the Commission a list of the depots where the skimmed-milk powder is stored . 4 . As regard the depots where the skimmed-milk powder is to be stored by the Italian intervention agency, Article 3 of Regulation (EEC) No 1108 /68 shall apply . Article 2 1 . The bags containing the skimmed-milk powder made available by the supplying intervention agency shall bear, in letters at least one centimetre high , the following words : 4 . The Italian authorities shall assume all the costs resulting directly or indirectly from health or quality controls carried out by them , or at their request by the competent authorities in the supplying Member States . 5 . The supplying Member States shall take all the measures necessary to enable the controls referred to in paragraph 4 to be carried out before the products are taken over by the Italian intervention agency. Article 3 1 . The amount of the transport costs in respect of the skimmed-milk powder in question shall be deter ­ mined by the Italian intervention agency by tender. Such costs shall cover : (a ) transport (excluding loading) from the loading ramp of the supplying storage depot to the delivery ramp of the recipient storage depot ; (b) unloading and placing in store ; (c) insurance on the value of the goods as determined by the intervention price of skimmed-milk powder. 2 . The Italian intervention agency shall lay down the terms and conditions of the invitation to tender in accordance with the provisions of this Regulation . Such terms must provide in particular for the lodging of security to guarantee fulfilment of the obligations under the invitation to tender . They must also ensure equality of access and treat ­ ment for all prospective tenderers wherever they may be established in the Community . To this end the Italian intervention agency shall communicate to the other intervention agencies and to the Commission the text of the notice of invitation to tender, of which notice shall be given in the Official Journal of the European Communities at least eight days before the final date fixed by the Italian intervention agency for the submission of tenders . Tenders submitted to the Italian intervention agency shall be made and accepted in Italian lira . 3 . Contracts shall be awarded to the tenderer or tenderers having offered the most favourable terms. However, if the tenders submitted do not correspond to normal prices and costs , the invitation to tender shall be cancelled . 4 . The Italian authorities shall keep the Commis ­ sion informed as to the progress of the invitation to tender and shall immediately communicate the results both to the latter and to the intervention agencies making available the quantities concerned . 'Destinato all alimentazione degli animali '. 2 . After checking the quantity, quality and pack ­ aging of the skimmed-milk powder, the Italian inter ­ vention agency shall take delivery of the goods, loaded on to means of transport at the loading ramp of the storage depot of the supplying intervention agency, and shall thereupon assume responsibility for them . 3 . On takeover the representative of the Italian intervention agency shall be given a certificate , drawn up by the supplying intervention agency, declaring that the product conforms to the requirements set out in the Annex to Regulation (EEC) No 1108 /68 . No L 239/ 18 17. 9 . 77Official Journal of the European Communities Article 4 The sale by the Italian intervention agency of the skimmed-milk powder transferred pursuant to this Regulation shall be carried out under the following conditions : (a) Regulation (EEC) No 2054/76 shall not apply ; (b) 10 000 tonnes shall be sold in accordance with Regulation (EEC) No 368/77 or (EEC) No 443/77 and 10 000 tonnes in accordance with Regulation (EEC) No 2213/76 ; (c) Regulation (EEC) No 2213/76 shall apply subject to the following special conditions :  the skimmed-milk powder shall be sold exclu ­ sively for denaturing or processing into compound feedingstuffs in accordance with Commission Regulation (EEC) No 990/72 of 15 May 1 972 ('), as last amended by Regulation (EEC) No 920/77,  the maximum quantity which may be sold to any one purchaser in any one month shall be 200 tonnes,  the purchase price shall be reduced by the amount of the aid provided for in Article 10 of Regulation (EEC) No 804/68 ,  the purchaser shall before taking delivery provide security in an amount of 42 units of account per 100 kilograms as a guarantee that the skimmed-milk powder will be utilized in Italy for the purposes specified in the first indent hereof. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 September 1977. For the Commission Finn GUNDELACH Vice-President (') OJ No L 115 , 17 . 5 . 1972, p. 1 .